Title: From Alexander Hamilton to John J. U. Rivardi, 1 October 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.


          
            Sir,
            New york Octr. 1st 99
          
          Lieutt. Vissher, in his letter of the 27th of August requests leave to visit his friends in Albany and New york—I have not thought it proper in the present state of the garrison to grant him this request; but, ————— I leave it to your discretion to give him leave permission of absence for a modest period, when ever in your opinion the situation of things will admit of it.
          with consn
          Majr Rivardi
        